Detailed Action:
In view of the Appeal Brief filed on 4/6/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection in combination with previous grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As an initial matter, we note that applicant’s Appeal Brief makes clear that patentability hinges upon the passage “…and wherein 5% or less of methionine residues in the protein are oxidized immediately after accommodation in the medical container and for at least 6 months thereafter.”  It is therefore of vital importance that this limitations be fully understood and supported in the original disclosure.
With respect to claim 1, we find the passage “…and wherein 5% or less of methionine residues in the protein are oxidized immediately after accommodation in the medical container and for at least 6 months thereafter.”  is unsupported by the original disclosure and constitutes impermissible new matter.  In the Appeal Brief filed 4/6/2022, Summary Of Claimed Subject Matter, applicant points to the specification at p. 68-69, para. [0083], Table 3 and Example 1 (p.39-54) for support of the claim limitation.

    PNG
    media_image1.png
    137
    663
    media_image1.png
    Greyscale

When looking at Example 3, and the procedures involved, we note that the claim limitations are unsupported.  For Group I, the initial value is 5%, but then rises to 9%, so the limitation of 5% or less is not supported.  For Group II, the value remains constant at 4%.  While applicant may argue this is less than 5%, we note it is also less than the 9% of Group I, so the specific value of 5% or less is unsupported.  Moreover, the values are only evaluated for 25 days and therefore provides no support for the limitation “…and for at least 6 months thereafter” as one of ordinary skill in the art when reading the specification has no data for the period of 26 days to 6 months.

    PNG
    media_image2.png
    600
    382
    media_image2.png
    Greyscale

When looking at Table 1, it initially appears that there is support for the 5% number, and the storage for 6 months after sterilization.  However, when we look to the actual test procedure, we find that while the syringe was sterilized and stored for 6 months, none of the protein solutions were stored in the syringe for 6 months.  
In the original specification at p. 39-54, the test procedure is discussed. Twenty-four syringes are sterilized and divided into four groups of six (see [0055], groups Ia, IIa, IIIa, and IVa).  
Group Ia was filled with a solution and stored for four weeks and tested.
Group IIa sterilized the syringes and stored for one-month (unfilled).  It was subsequently divided into subgroups.  
Group IIa1 was stored for the one-month and tested, but does not appear to have been filled with solution.  
Group IIa2 syringes were stored for the one-month, filled, and then stored for four weeks and tested.
Group IIIa syringes were sterilized and stored for three months (unfilled) and subsequently divided into subgroups.
	Group IIIa1 syringes were tested after the three-month storage but do not appear to have been filled with solution.
	Group IIIa2 syringes were stored for the three-months, filled, and then stored for four weeks and tested.
Group IVa sterilized the syringes and stored for six-months (unfilled).  It was subsequently divided into subgroups.  
Group IVa1 syringes were tested after the six-month storage but do not appear to have been filled with solution.
	Group IVa2 syringes were stored for the six-months, filled, and then stored for four weeks and tested.

At no point in the test procedure for Example 1 was the protein solution stored within the syringe for the six-month period required by claim 1.  As such, we find the limitation “…and wherein 5% or less of methionine residues in the protein are oxidized immediately after accommodation in the medical container and for at least 6 months thereafter” is unsupported by the original Example 1.

    PNG
    media_image3.png
    328
    325
    media_image3.png
    Greyscale

Pursuant to MPEP 2163.05, “The failure to meet the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing … to alter a numerical range limitation …” With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure.  When we take these factor into account, we find no direct or inherent support for the amended limitation “…and wherein 5% or less of methionine residues in the protein are oxidized immediately after accommodation in the medical container and for at least 6 months thereafter.”  
With respect to claims 2-10 and 13-19, these claims are dependent upon claim 1 and incorporate the above new matter; accordingly they are rejected as presented above.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dugand (US 2015/0224263 - published as WO 2014/037668 on March 13, 2014) in view of Suzuki (US 7253142) and in view of inherency evidence provided in Applicant’s Specification and “Impact of Sterilization Method on Protein Aggregation and Particle Formation in Polymer-Based Syringes" by Hideaki Kiminami (hereinafter referred to as Kiminami). 
Regarding Claim 1, Dugand discloses a medical container (syringe 10) consisting essentially of a cycloolefin polymer (Paragraphs 0020, 0031) that is sterilized with high-pressure steam in an autoclave (Paragraphs 0054, 0055). Dugand also discloses that the pre-filled container may be filled with insulin (Paragraph 0032), one of the claimed stable proteins.
Dugand does not disclose a packed protein solution formulation contains a protein selected from the group consisting of erythropoietin, a granulocyte colony-stimulating factor, thrombopoietin, a tissue plasminogen activator, a stem cell growth factor, an interferon, and an interleukin.
	Suzuki discloses that physiologically active proteins include, but are not limited to insulin, interferon, and stem cell growth factor (Col. 5 Lines 14-25). These proteins are explicitly discussed to be used within COC and COP pre-filled ampules, syringes, and bottles (Col. 4 Line 59-Col. 5 Line 13). These COC and COP containers are also discussed to tolerate sterilization (Col. 1 Line 34-27) and are preferable materials for medical containers (Col. 4 Lines 59-65). Therefore, while Dugand contemplates the use of insulin as the type of protein contained within it, the claimed proteins are commonly known to be stored within sterilizable cycloolefin containers as disclosed in Suzuki. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention that the pre-filled disposable cycloolefin syringe of Dugand recited to be steam sterilized and hold a protein such as insulin would also be used with the claimed protein solutions discussed in Suzuki as a commonly contained medical protein in prefilled syringes to prevent medical error and eliminate dissolution of the drug solutions and provide rapid operation or use (Col. 5 Lines 4-13).
	Dugand does not disclose that the cyclo-olefin polymer subjected to steam sterilization would result in 5% or less of methionine residues in the protein being oxidized immediately after accommodation in the medical container and for at least 6 months thereafter. 
	As discussed in the Specification, the feature of suppressing oxidation of amino acid residues in a protein is evident only in comparison with cyclo-olefin polymer containers sterilized by irradiation. As discussed in the Kiminami reference abstract "HPLC analysis documented that the Rad-sterilized syringes caused increased oxidation of the protein during storage. In contrast, in the steam-and ethylene oxide-sterilized syringes EPO oxidation did not change. Analysis with electron spin resonance revealed that only Rad-sterilized syringes formed radicals in the syringe body, which persisted over the 12-week storage period.” 
	Further discussed in the Specification of Published Application US 2017/0197024 Paragraph 0008, “Conventionally, known configurations of a protein solution formulation accommodated in a cycloolefin polymer-made container include a packed protein solution formulation in which a protein solution formulation (such as erythropoietin or granulocyte colony stimulating factor) is accommodated in the cycloolefin polymer-made container (WO 01/017542 A and JP 2014-51502 A), and a packed protein solution formulation in which an insulin solution or the like is accommodated in the cycloolefin polymer-made container (JP 2001-506887 A).” Therefore, it is conventionally known to use cycloolefin polymer containers to store protein solutions. 
	As discussed in Specification Paragraph 0009, due to damaging effects of heat on protein, steam sterilization and gamma radiation is used to sterilize the container BEFORE filling. Specification Paragraph 0016 recites “[T]he present inventors have found that, in place of the conventional technology of sterilizing a cycloolefin polymer-made container for accommodating a protein solution formulation by irradiating with radioactive rays such as ɣ rays or electron rays, the cycloolefin polymer-made container is sterilized with high-pressure steam and the protein solution formulation is accommodated in the sterilized container thus obtained, whereby the denaturation of the protein, including the oxidization of amino acid residues in the protein accommodated in the container, is largely reduced, and the denaturation of the protein is suppressed.” 
	Paragraph 0036 of the Specification explicitly recites that “The cycloolefin polymer forming the medical container of the may be [sic] any polymer as long as it is a cycloolefin polymer which is conventionally known to be used for production of the medical container.” 
	In other words, as disclosed in Dugand and acknowledged by Applicant, steam sterilized cycloolefin polymer syringes are known in the art to store proteins such as insulin. Applicant merely used such conventionally known steam sterilized cycloolefin polymer syringes and experimentally found that when used in the storage of protein solutions, these steam sterilized containers suppress oxidation better than similar radiation sterilized containers. Such suppression of oxidation of protein in a protein formulation is therefore inherent in any prior art steam-sterilized syringes holding the same protein.
	This finding of the research paper by Kiminami is directly referenced in Table 1 in the present Specification that compared cyclo-olefin containers sterilized with high-pressure steam, cyclo-olefin containers sterilized with irradiation with electron rays, and a control reference example that had no sterilization process performed. The findings show that steam sterilized containers had roughly equal oxidation percentage of erythropoietin oxidation as the unsterilized containers, but the irradiated containers had a much higher oxidation rate. This resulted in the conclusion reached in the research paper that steam sterilization is shown to be a preferable sterilization method for the cycloolefin polymer based syringe system when using biopharmaceutical drugs highly sensitive to oxidation (abstract). Radiation sterilization led to residual radicals in syringes, which in turn caused oxidation of methionine in the erythropoietin molecules (Page 1006-1007).
 	In other words, it is the conclusion of the Examiner that Applicant did not invent a medical container formed from a cyclo-olefin polymer which is subsequently sterilized with high-pressure steam. Rather, Applicant made experimental findings comparing known cyclo-olefin containers filled with a protein solution that is sterilized by known methods including steam and irradiation. Applicant then identified the deleterious effects on the protein solution held in the container sterilized by irradiation. These harmful effects were absent in the containers sterilized by steam and the unsterilized containers.
 
	However, as evident in Dugand and admitted by Applicant, the cyclo-olefin polymer containers, the steam sterilization method, and the use of such a container for protein solutions such as insulin are all known in the art. Applicant did not invent these known containers and sterilization methods as discussed in Specification Paragraph 0009. Rather, Applicant identified a benefit of using a known container with one known sterilization method over another known sterilization method. However, such a benefit would already be provided by the known containers and the known steam sterilization method. 
As discussed in MPEP 2112.01 – “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
	In the present case, the known cyclo-olefin polymer container sterilized by steam as discussed in Dugand would inherently possess the same property of suppressing oxidation of amino acid residues in a protein including the alleged benefit where only 5% or less of methione residues in the protein are oxidized immediately after accommodation in the medical container and for at least 6 months thereafter. 

	Furthermore, as identified in Applicant’s own Specification, similar known cyclo-olefin containers filled with a composition of calcitonin and sterilized by steam are known in the prior art identified by JP 2003-113112. However, the specification makes a distinction from this known container and sterilization method by noting that JP 2003-113112 does not describe oxidation of amino acid residues, nor does JP 2003-113112 compare the oxidation of amino acid residues in a steam sterilized container compared to a cyclo-olefin container sterilized by irradiation with gamma rays (Specification Page 9).

In other words, Applicant discovered that radiation-based sterilization produces more oxidation in protein solutions than steam sterilized containers of the same polymer composition. This is distinct from the invention of a new container, as the known container and known sterilization process would intrinsically possess the same benefits of suppressing oxidation. Experimental findings comparing known containers subjected to different known sterilization methods is a fundamentally different process than inventing a previously unknown container or sterilization method. Rather, Applicant discovered that gamma ray irradiation sterilization of protein solutions produces more free radicals and oxidation than steam sterilization in the same polymer container type.
 
	Please also see Kolberg (US 6161364) which discusses the use of COC plastic as especially suitable for use in prefilled terminally sterilized syringes (Col. 3 Lines 50-60). Reinhard (US 6065270) discusses an injection molding process of syringe bodies that are sterilized with steam or high-energy radiation (Col. 6 Lines 52-65). Zhao (US 2005/0129569) discusses radiation stable COC pre-filled syringes.  

	Regarding Claim 2, as discussed above, the known formulation of the steam sterilized cyclo-olefin container discussed in Dugand would be expected to have a similar radical content of 2.2×1015 radical/gram or less as measured using an electron spin resonance spectrometer. 
	Regarding Claim 3, as discussed above in Claims 1 and 2, the known formulation of the steam sterilized cyclo-olefin container discussed in Dugand would suppress oxidization of amino acid residues in a protein in a protein solution formulation accommodated in the medical container. 
	Regarding Claim 4-6, Dugand discloses the medical container is formed of a hydrogenated ring-opened polymer of cycloolefin (COP – Paragraph 0051 as defined by Applicant’s Specification Paragraph 0041.) Alternatively, hydrogenated ring opened polymer of cycloolefin is a known variety of cycloolefin that is commercially known and used as Zeonex™. A person having ordinary skill in the art would recognize and find obvious the use of Zeonex™ as the cycloolefin polymer as a known and simple substitution of commercial cycloolefin polymer for a different cycloolefin polymer to achieve desired material properties of the final syringe.
	Regarding Claims 7-10, Dugand discloses the medical container is a syringe.
	Regarding Claim 13, Dugand does not disclose the protein solution formulation is a erythropoietin. However, as discussed above, Suzuki discloses erythropoietin as a model protein that is typically stored in the containers of Dugand.
	Regarding Claim 14, Dugand discloses the medical container is a syringe. Suzuki also discloses syringes as known COC and COP medical containers (Col. 2 Lines 1-3).

	Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dugand as applied to claim 1 above, and further in view of Devousassoux (US 2014/0262883).
	Regarding Claim 15, Dugand discloses the limitations of Claim 1 as discussed above. Dugand does not disclose a substantially oxygen-impermeable packaging material in which the product is sealed and packaged along with a deoxygenating agent. Devousassoux discloses a container for a syringe including an oxygen-impermeable packaging material (4) in which the product is sealed and packaged along with a deoxygenating agent (2) Paragraph 0036. Dugand and Devousassoux are analogous inventions in the art of syringes and syringe packaging. 
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe of Dugand with the packaging and oxygen scavenging material of Devousassoux in order to store oxygen sensitive medical products, provide extended product shelf life, and prolong drug potency (Paragraph 0034). 
	Regarding Claim 16, while Devousassoux does not explicitly disclose the oxygen absorption capacity of the deoxygenating agent as one fifth or more of the volume of the storage space, a person having ordinary skill in the art would be capable of choosing an oxygen absorbing agent with the requisite absorption capacity to best suit the container and prevent oxidation of the protein solution. 
	Regarding Claim 17, Devousassoux discloses the packaged product is a blister package (Paragraph 0050).
	Regarding Claims 18 and 19, Devousassoux discloses he substantially oxygen-impermeable packaging material has a light-blocking property (Paragraph 0044).

Response to Arguments

We note that applicant’s Appeal Brief makes clear that patentability hinges upon the passage “…and wherein 5% or less of methionine residues in the protein are oxidized immediately after accommodation in the medical container and for at least 6 months thereafter.”  It is therefore of vital importance that this limitation is fully understood and supported in the original disclosure.  This limitation was the subject of robust discussion amongst the appeal conferees and it became clear that the matter needs to be further examined.  Perhaps applicant sees support for the limitations but based upon the evidence and arguments before us, it appears the limitations are unsupported by the original disclosure.


Further regarding Applicant’s Appeal Brief of April 6, 2022, Page 5 – under “Summary of Claimed Subject Matter”, Applicant states that “Conventionally, the recited proteins were commonly packaged in glass because glass is less permeable to oxygen than cycloolefin, and oxygen exposure can lead to oxidation of the recited biologically active proteins.” 
This is explicitly contradicted by Applicant’s own disclosure. Paragraph 0008 of Published Application US 2017/0197024 states that “Conventionally, known configurations of a protein solution formulation accommodated in a cycloolefin polymer-made container include a packed protein solution formulation in which a protein solution formulation (such as erythropoietin or granulocyte colony stimulating factor) is accommodated in the cycloolefin polymer-made container (WO 01/017542 A and JP 2014-51502 A), and a packed protein solution formulation in which an insulin solution or the like is accommodated in the cycloolefin polymer-made container (JP 2001-506887 A).” 
Therefore, by Applicant’s own admission, cycloolefin polymers are known to be used to store a packed protein solution. 

Continuing on Page 5 of the Appeal Brief, Applicant states that “[W]hen cycloolefin and other polymer containers are used for storage of proteins generally, such containers were commonly sterilized with gamma (ɣ) irradiation.” 
This is again contradicted by Applicant’s own description of the prior art. Paragraph 0009 discusses the use of steam sterilization of containers BEFORE filling with a protein solution. Paragraphs 0020-0022, Applicant explicitly discusses JP 2003-113112A which discloses the storage of Calcitonin within cycloolefin containers that are sterilized with either gamma radiation or steam. The Specification notes that these prior art containers analyzed in JP 2003-113112A does not describe the oxidation of amino acid residues or the radical content of the protein solutions sterilized with steam in comparison to gamma radiation. 
Furthermore, as discussed in the prior cited literature of “Risks of Using Sterilization by Gamma Radiation: The Other Side of the Coin”, the use of gamma radiation is well known in the art that gamma radiation sterilization is shown to generate free hydroxyl radicals and other radiotoxins. Structural characteristics of polymer medical devices are considerably modified by gamma radation.1  Therefore, the Examiner disagrees with the contention that cycloolefin containers were commonly sterilized with gamma (ɣ) irradiation or that such proteins were stored exclusively in glass. Applicant’s own Specification explicitly details prior art efforts where similar proteins were stored in cycloolefin containers sterilized by steam. 
Applicant states that the present inventors discovered (1) that gamma irradiation actually leads to unexpectedly high levels of radical formation in cycloolefin containers, which increases oxidation, and (2) that by instead using high-pressure steam sterilization, the radical content and resulting oxidation levels are reduced such that storage of the recited proteins in cycloolefin is comparable to storage in glass. This discovery will allow for more convenient storage and handling of the recited proteins because cycloolefin is lighter and more resilient than glass.
The Examiner notes that Applicant does not claim to invent cycloolefin containers, the practice of storing proteins in such cycloolefin containers, nor the practice of using steam sterilization of cycloolefin containers prior to storing proteins. The Applicant, however, did identify prior art efforts where similar proteins were stored in steam sterilized containers in Paragraph 0022 of US 2017/0197024. Applicant’s inventive effort consists of recognizing benefits of steam sterilization in contrast to gamma radiation sterilization of cycloolefin containers in reducing oxidation during storage of such proteins. 

On Page 8, Applicant states that the pending claims recite at least three key components of (i) a cycloolefin container, (ii) the specifically recited proteins, and (iii) steam sterilization of the cycloolefin container. Applicant believes that this recited combination of components was not known in the art, and it is not taught or suggested in the cited references. Applicant further asserts that the art (1) failed to recognize that there was any problem with using gamma radiation sterilization, which is more commonly used for medical containers, and (ii) it was not recognized that any claimed benefits would be yielded by combining the elements as claimed.
In response, the Examiner notes that the deleterious effects of gamma radiation on both proteins and polymer containers is generally known. This is discussed in Risks of Using Sterilization by Gamma Radiation: The Other Side of the Coin. Furthermore, as discussed by Applicant’s own disclosure in Paragraph 0020, prior art efforts such as JP 2003-113112 compared the effects of steam sterilization and gamma radiation on sterilized cycloolefin containers and discovered that the calcitonin percentage decreased in the irradiated containers. 
The Specification notes that JP 2003-113112 did not do analysis of the oxidation of amino acid residues of calcitonin or measured the resultant radical content. Clearly, by Applicant’s own admission, JP 2003-113112 proved that gamma radiation of cycloolefin containers was shown to have an adverse effect on proteins in comparison to steam sterilization. The Specification notes that the present invention recreates the comparative test of sterilization methods on cycloolefin containers seen JP 2003-113112 although with different protein solutions and using an electron spin resonance spectrometer to measure the oxidization of amino acid residues in Paragraphs 0021-0022. Therefore, the Examiner does not agree with Applicant’s contention that the art failed to recognize that there was any problem with using gamma radiation sterilization or that any benefits would be yielded by combining the elements as claimed. Applicant was clearly aware of JP 2003-113112 which categorically showed problems with gamma radiation sterilization on comparable proteins in cycloolefin containers.
On Page 9, Applicant provides arguments that the claimed components are never described in combination in the cited art. Applicant states that the Examiner “attempts to divine” the claimed combination by combining Dugand and Suzuki, but these references do not teach or suggest a composition in which any of the recited proteins are accommodated within a steam-sterilized cycloolefin container.
Applicant characterizes the Examiner's position as Dugand discloses steam-sterilized cycloolefin containers and Suzuki discloses some of the recited proteins, and therefore the pending claims are obvious as there is no explicit rationale to combine the references.
Applicant misconstrues the Examiner’s obviousness considerations. 
As discussed above, Dugand clearly discloses the common prior art practice of using steam sterilization on cycloolefin polymer containers. Dugand is silent regarding the specific proteins stored in such cycloolefin containers except for insulin. Suzuki discloses proteins are explicitly discussed to be used within COC and COP pre-filled ampules, syringes, and bottles (Col. 4 Line 59-Col. 5 Line 13). These COC and COP containers are also discussed to tolerate sterilization (Col. 1 Line 34-27) and are preferable materials for medical containers (Col. 4 Lines 59-65). Therefore, while Dugand does not explicitly disclose the type of protein contained within it other than insulin, the claimed proteins are commonly known to be stored within sterilizable cycloolefin containers as disclosed in Suzuki. A person having ordinary skill in the art would recognize from Suzuki that the syringe of Dugand would have within it the claimed protein solutions as a common medical protein stored within a disposable pre-filled syringe.
	On Page 9, Applicant states that “…Dugan [sic] also describes gamma sterilization (see ¶ [0026])” On page 10, Applicant states “Dugand itself describes both gamma sterilization (see ¶ [0010]) and steam sterilization (see ¶ [0026]) without indicating any preference for one over the other.
	The Examiner believes Applicant is attempting to mischaracterize the references. Dugand Paragraph 0026 is reproduced below. The explicit words of Dugand Paragraph 0026 identifies the explicit benefit of steam sterilization for cycloolefin polymers and does not mention gamma radiation. 

    PNG
    media_image4.png
    430
    672
    media_image4.png
    Greyscale

	Dugand Paragraph 0010 (reproduced below) references gamma sterilization with respect to conventional GLASS containers. 

    PNG
    media_image5.png
    372
    545
    media_image5.png
    Greyscale

Nowhere in Dugand is gamma sterilization contemplated as being equivalent or preferable to steam sterilization in an autoclave. Dugand is quite unequivocal in the use of cycloolefin containers with steam sterilization as seen in Paragraphs 0026, 0054, 0055, and Claim 8. Furthermore, Dugand discloses the use of the cycloolefin containers for insulin, one of the claimed stable proteins.
The Examiner maintains that Dugand explicitly discloses the use of steam sterilization for cycloolefin polymer medical containers and contemplates its use for insulin. As discussed in Suzuki, it is also known in the art to store the claimed proteins such as erythropoietin, interferon, insulin, stem cell growth factor, and granulocyte colony-stimulating actor in pre-filled cycloolefin syringes such as those discussed in Dugand to prevent medical error and eliminate dissolution of the drug solutions. Therefore, one having ordinary skill in the art before the effective filling date of the claimed invention would recognize from Suzuki that the physiologically active proteins are recited to be preferably stored in cycloolefin prefilled syringes such as those disclosed in Dugand. Furthermore, as discussed in Dugand, cycloolefin prefilled containers are steam sterilized in autoclaves. 

    PNG
    media_image6.png
    684
    1048
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    1452
    2428
    media_image7.png
    Greyscale

 On Page 10, Applicant states that “And the Examiner himself acknowledges that due to the damaging effects of heat on protein, steam sterilization is disfavored and gamma irradiation is used in a packed protein solution.” (Final Office Action at p. 4). 
Applicant is mistaken. The Examiner does not acknowledge this. Rather, the Final Office Action at Page 4 quotes Applicant Specification Paragraph 009 in the BACKGROUND section. Because heat damages protein, the steam sterilization must occur BEFORE being filled with a protein. 
Therefore, the Examiner believes that Dugand discloses the use of cycloolefin containers for storing the claimed protein of insulin. Dugand also discloses the COC/COP container is a disposable pre-filled syringe which is steam-sterilized. Furthermore, the additional recited protein solutions are also known to be stored in such COC/COP disposable syringes as discussed in Suzuki and would be obvious to do so in sterilized medical containers of Dugand. Therefore, the Examiner believes that the prior art, in combination, does describe the combination in the cited art and a motivation to combine the steam sterilization process, the cycloolefin containers, and the recited proteins. The Examiner believes the Office Action articulates motivation to combine the claimed components according to their typical and intended uses. Furthermore, in contrast to Applicant’s assertion that a summary allegation was made based in part on Applicant own specification, the relied upon passages were disclosed by Applicant as prior art including JP 2003-113112 A. 
A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102. Please see MPEP 2129.

Applicant asserts that the Examiner’s reliance on the doctrine of inherency is clearly misplaced and legally impermissible. Applicant believes that the Federal circuit in the Honeywell Int’l v. Mexichem Amanco Holding S.A. decision prohibits any inherency evaluation in the instant case. Applicant believes that "the use of inherency in the context of obviousness must be carefully circumscribed because '[t]hat which may be inherent is not necessarily known'. Applicant exclaims that the Examiner failed to point to even a shred of evidence or a single line in Dugand, Suzuki, or any other prior art of record, and instead seeks support for his position in Appellant's own specification and paper that was published by the present inventors 3 years after the priority date of this application. Applicant confuses the matter by incorporating obviousness rationales regarding ‘what is not known at the time an invention is made’ with respect to inherency analysis. 

The Examiner disagrees. The limitation regarding "5% or less of methionine residues in the protein are oxidized immediately after accommodation in the medical container and for at least 6 months thereafter” is not a structural limitation of the product claim. Rather, the 5% or less of methionine residues is a RESULT of the steam sterilization of the cycloolefin containers and would be present in the same steam sterilized container of Dugand. Applicant did not discover or produce a novel polymer container or sterilization method. Rather, Applicant made comparative testing of PRIOR ART commercially available cycloolefin containers that were steam sterilized as commonly practiced. The citations to Applicant’s Specification and the Kiminami publication were to demonstrate that NO inventive container or sterilization method was developed. The Specification and Kiminami publication clearly illustrate that Applicant ran comparative tests on the prior art containers subjected to prior art sterilization methods to discover the 5% or less methionine residues are oxidized immediately after accommodation in the container and for at least 6 months thereafter. 

In other words, Dugand discloses the same cycloolefin containers subjected to steam sterilization. Dugand also contemplates the use of such containers with insulin and Suzuki discloses the same stable protein solutions are also stored in the commercially available cycloolefin containers. Such prior art containers, subjected to the conventional steam sterilization method as explicitly taught in Dugand and filled with the claimed physiologically active proteins identified in Suzuki would INHERENTLY possess the same EFFECT or unexpected result of having 5% or less of methionine residue oxidation. 

Applicant relies on Honeywell as ‘closely aligned with this record’. The Examiner disagrees. Honeywell relates to the inherent but unknown properties of an otherwise known refrigerants added in a combination of refrigerants. The unexpected properties of the known refrigerant in a mixture is what was contested in Honeywell. This inherent property was ruled in Honeywell to not be a matter that can be adjusted as an optimal combination in routine testing as an obviousness consideration. This present case is substantially different. 

Instead of unknown properties of chemical compositions added in a mixture, the present Invention is related to the measurement of entirely KNOWN sterilization methods on PRIOR ART, COMMERCIALLY AVAILABLE medical containers holding standard medical proteins. 

Applicant states that the Examiner has failed to provide any reasoned basis for why a person of ordinary skill would have expected "5% or less of methionine residues in the protein are oxidized immediately after accommodation in the medical container and for at least 6 months thereafter" in view of Dugand and Suzuki or any other prior art of record. Applicant is correct that there is no explicit teaching of 5% or less of methionine residues in the protein are oxidized immediately after accommodation in the medical container and for at least six months afterwards. However, this feature would be inherent in EVERY prior art steam-sterilized cycloolefin container containing a physiologically active protein such as those of Dugand and Suzuki.

Applicant is incorrect that discovering unexpected results about a prior art invention determines patentability. Indeed, to require this would turn patent law on its head. 

By way of illustration, assume that aspirin (acetylsalicylic acid) is a known chemical composition that has exclusively been used to treat fevers and headaches. One day, an inventor unexpectedly discovers a new result: aspirin extends the freshness of cut flowers when added to water in a vase where the flowers are stored. 
It is uncontested that this result of extending the life of cut flowers is unexpected based on the previous medical uses of aspirin. 

However, finding a unexpected result about aspirin is substantially different from inventing aspirin. In the illustrated hypothetical above, the inventor discovered a new use for aspirin. However, the property of aspirin itself to increase the longevity of cut flowers is inherent in the chemical makeup of aspirin, regardless of its prior usage being limited to relieving headaches and fevers. 

This is because a patent is an exclusive right to make, use, or sell an invention2. The inventor who took widely available aspirin and unexpectedly discovers its effects on cut flowers is not entitled to a twenty year monopoly to manufacture aspirin. Aspirin’s efficacy on cut flowers is inherent in its composition. The illustrative inventor discovered a new use for aspirin or an inventive method of prolonging the life of cut flowers by using aspirin. But to allow an inventor to bring an infringement suit against anyone who makes a prior art device simply for discovering new or unexpected properties inherent in the prior art device does not serve the Constitutional policy of “promoting the progress of science and useful arts.”3 

The present Applicant’s inventive efforts for a product claim are even less than the above hypothetical inventor’s discovery relating to cut flowers. Applicant did not invent the cycloolefin containers, the sterilization of such containers with steam, or was even the first to use such steam sterilized containers to hold common medical proteins. Applicant was also not even the first to compare steam sterilization to gamma sterilization on cycloolefin containers holding proteins. JP 2003-113112A quite clearly performed a similar experiment comparing the two sterilization methods on cycloolefin containers holding calcitonin peptide hormone. Applicant repeated the experiment utilizing different proteins and used different means to test the radical content and the oxidation of methionine residues. 
For this effort, Applicant should be commended for their research findings. However, the fact remains that Applicant did not invent anything new. To grant a patent on the product claim limitations as currently presented would provide Applicant a monopoly to make, use, or sell commercially available cycloolefin syringes and vials sterilized by an autoclave and then filled a protein within the United States. To discover unexpected results about a prior art device and process is not the same as bringing a new device or process into existence. For this reason, the Examiner maintains that Applicant has a fundamental misunderstanding of what constitutes an invention or a patent grant.


For this reason, the inherency doctrine as discussed in the MPEP was developed. As discussed in MPEP 2112 Section IV, "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990). 
The prior art device of Dugand, subjected to the prior art steam sterilization method disclosed in Dugand, and filled with the commonly known and stored protein solutions would inherently also have the claimed unexpected benefit of having fewer radicals than a similar container subjected to radiation sterilization as a simple consequence of being the same cycloolefin container subjected to the same sterilization process. As discussed in MPEP 2112, Section I, something which is old does not become patentable upon the discovery of a new property. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). Furthermore, because a property was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known. SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005).

In short, Applicant discovered a benefit of steam sterilization relative to gamma radiation sterilization. Applicant did not invent steam sterilization, but ‘unexpectedly’ discovered that the prior art steam sterilization method lacks the known deleterious effects of gamma radiation sterilization on cycloolefin medical containers. Comparatively testing two known methods of sterilization on known polymer containers holding known biologically active proteins is not an inventive act.

Patentability is not determined by providing a basis why a person of ordinary skill would not have expected what is alleged to be unexpected result. Inherency is based on a showing that such a claimed unexpected result would be inherent to the prior art device. Applicant is invited to show where in the MPEP relating to Patentability is a new standard considered involving a determination about what a person having ordinary skill in the art would consider as an unexpected result about an inherent property.  

On Page 14, Applicant attempts to conflate the issue by referencing Ex parte Medoff. In Medoff, the irradiation level of the lignocellulosic material was determined to be novel in combination with the sugar and yeast mixture. Specifically, the claimed irradiation levels were not demonstrated to lead to the BET surface area in the product. However, this is different from the product and inherent property or alleged unexpected result here. In the present case, EVERY prior art steam sterilized cycloolefin polymer container would have the IDENTICAL result of 5% or less of methionine residue oxidation, as Applicant admittedly did not invent or discover a new container or sterilization method. Rather, as discussed in the Specification and Kiminami paper, Applicant took PRIOR ART COMMERCIALLY AVAILABLE containers and made comparative testing between steam sterilization and gamma sterilization, both of which are known in the art. The same result would be inherent in EVERY cycloolefin container subjected to the same sterilization process used to store the same protein. Comparatively testing known sterilization methods on known proteins within prior art containers is not inventive.
Furthermore, the claim limitations are significantly different in the present case than Medoff. In Medoff, the component lignocellulosic material was determined to have unexpected results when subjected to the claimed radiation, resulting in a novel or unobvious mixture. In the present case, the product of a sterilized cycloolefin medical container is entirely known. The alleged unexpected result of methionine residue oxidation is a direct consequence of the material properties of the container, sterilization method, and protein. In other words, Applicant’s alleged product is admitted as prior art. The discovery of percentages of methionine residues up to six months later does not suddenly make the prior art product novel or unobvious.

    PNG
    media_image8.png
    952
    2428
    media_image8.png
    Greyscale


On Page 15, Applicant asserts that the Precedent on which the Examiner relies is unavailing. Applicant relies on a declaration of the inventor, Mr. Kiminami, that the experimental results were unexpected. Because of Mr. Kiminami’s opinion about his own invention’s benefits, this unexpectedly superior feature makes the product patentable, despite him not inventing the product.

The Examiner disagrees. The subjective opinion of the inventor about what may be considered unexpected about the prior art container is not germane. Mr. Kiminami did not develop or discover a new product or process. Rather, Mr. Kiminami admits that he found unexpected results about a protein solutions stored in a prior art container when comparatively sterilized with either steam in an autoclave or gamma radiation. 

Applicant states that “[t]he Examiner ignores Honeywell and states, "[n]owhere in the Manual of Patent Examining Procedure is Honeywell even mentioned, much less binding on considerations of inherency." Office Action at p. 13. But the Examiner has the situation precisely backwards. The MPEP does not define the law or its application.” 

The Examiner respectfully disagrees. The Examiner is not free to pick and choose which Federal Circuit precedent to apply. The Examiner is bound by the guidance and regulation provided by the Manual of Patent Examining Procedure. The Examiner cannot depend on Applicant’s opinion as to what case law is applicable. Applicant is of course, entitled to argue for the invalidity or inapplicable rulings of  Ex parte Levy, Schering Corp. v. Geneva Pharm. Inc., and SmithKline Beecham Corp. v. Apotex Corp. However, the Examiner notes that nowhere in Honeywell are these approved precedents discussed, distinguished, or even cited. Each of these cases are still considered valid law and are directly cited as relevant to inherency analysis as per MPEP 2112 Section IV.
In conclusion, the Examiner can find no rationale why the caselaw and guidance of the MPEP should be discarded, though admittedly, the MPEP does not have force of law or the force of the rules in Title 37 of the Code of Federal Regulations. Despite this, the Examiner simply does not have the autonomy to choose Honeywell as binding precedent relating to inherency as advocated by Applicant and ignore the guidance of the MPEP. In that sense, the MPEP identifies the statutes, caselaw and procedural requirements to be adhered to during patent prosecution. The Examiner is unable to deviate from the approved court rulings and instructions outlined in the MPEP and approved by the USPTO.4 
Conclusion
Applicant is advised to address the 112 New Matter and enablement rejections cited above before proceeding to appeal. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Harrell, Djonov. “Risks of Using Sterilization by Gamma Radiation: The Other Side of the Coin.” International journal of medical sciences 153 (2018): 974-379 Web (Year: 2018)
        
        2 35 U.S. Code § 271 - Infringement of patent
        3 Article I, Section 8, Clause 8
        4 “This Manual is published to provide U.S. Patent and Trademark Office (USPTO) patent examiners, applicants, attorneys, agents, and representatives of applicants with a reference work on the practices and procedures relative to the prosecution of patent applications and other proceedings before the USPTO. For example, the Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application…. Examiners will be governed by the applicable statutes, rules, decisions, and orders and instructions issued by the Director of the USPTO and other officials authorized by the Director of the USPTO.” – MPEP Forward